Upon Motion made this day unto this Court by Mr. Leigh being of Counsel with the said Complainant, It was alledged that the Complainant had filed a Bill in order to obtain an Injunction to stay Proceedings at Law Commenced by the said Defendant against the Plaintiff in this Cause; and on hearing Mr. Parsons on behalf of the Defendants, and what was alledged on both sides, and the Defendants Counsel having required that the Complainant should Swear to the truth of the Allegations contained in the said Bill, Whereupon, and the Court being of Opinion that the Deposit made by the Complainant was agreeable to the Act of Assembly in that case made and provided; It is therefore Ordered That a Writ of Injunction do issue directed to the said William Logan and Lionel Chalmers 54 their and each of their Counsellors Attorneys Sollicitors and Agents and every of them, The Complainant Swearing to the truth of the Allegations contained in his said Bill according to the Directions of the said Act.
Alexr Stewart Register in Chancery

 Lionel Chalmers (c. 1715-1777), M.D., partner and associate of Dr. John Lining, was born in Scotland, and when very young came to South Carolina, where he practiced some forty years. In 1739 he married Martha Logan, and after her death, Elizabeth Warden. In 1776 he published in London his Account of the Weather and Diseases of South Carolina. (Aldredge, “Weather Observers and Observations at Charleston” in Year Book of the City of Charleston, 1940, pp. 219-222.)